Title: To Alexander Hamilton from Abiel Foster, 26 December 1799
From: Foster, Abiel
To: Hamilton, Alexander


          
            Sir.
            Philadelphia 26th. Decmr. 1799
          
          The enclosed Letters from Captains Robert Parker, & Nathaniel Green, of the sixteenth Regiment, stating their claim to relative Rank, have been addressed to me: I cannot better gratify their wishes, than by transmitting them to you, and expressing  my opinion — their respective statements are correct.
          I am, Sir, with sentiments of respect and esteem, Your most Obedt Servant.
          
            Abiel Foster
          
          Honorable, General Hamilton
        